Title: From Benjamin Franklin to William Franklin, 23 July 1753
From: Franklin, Benjamin
To: Franklin, William



Dear Son,
Boston July 23. 1753
I am pleas’d to learn by yours of the 12th that you have taken a circumstantial Account of the Appearances at Trumbles’s House, which you think sufficient to establish my new Hypothesis of the Direction of Lightning.
Mr. Kinnersley has sent me a Pane of the Glass with a Letter in which he mentions his Suspicions that the Stroke was upwards. I now write him a short Account of the Experiments I made before I left home, and refer him to you for the Explanation according to the new Hypothesis, which I have not now time to give him at length.
I hope the 60 Ream of Paper, Law Size, No 2. which I order’d Shutz to make for Mr. Holbrook here, is come down from the Mill before this time. Send it per first Vessel to that Gentleman.
I purpose to set out next Monday, God willing, on my Return; and hope to be at home about the Middle of August, not exceeding the 20th.
My Compliments to all Enquiring Friends. I am, Dear Son, Your affectionate Father
B Franklin


P.S. Enclos’d you have a Letter from your Uncle, with a Power of Attorney. The Affair requires immediate Care, and I write at his Request, to desire you would do what is proper in it before you deliver the Letters that come by this Post, because otherwise others may be beforehand. The Case is this.

You remember Pitts that married Molly Yeldhall. He was a Factor for this Joseph Grant, and fell in his Debt I forget how much. Grant su’d him, and he gave Grant a Mortgage on a Piece of Ground and House in Walnut Street that lets for £15 or 20 per annum. It was before mortgag’d to Capt. Greenway for £100 who was to take Principal and Interest out of the Rent as they arose, so I suppose the £100 is now near if not quite paid off, and that Grant’s Mortgage will come in play and be paid in its Turn. The Land was intail’d by Molly’s Father, so it can not be held by Virtue of the Mortgage after her Son comes of Age, but that will not be these 9 or 10 Years. The Design of this Power is, that you may attach for Franklin and Williams, Grant’s Right to that Land by Virtue of his Mortgage. I suppose the Mortgage is recorded. I recommend this Affair to your Diligence which I hope will be effectual. Your loving Father
B F

Pitts and Wife join’d in the Mortgage, and I think I was an Evidence it must be about 8 or 9 Years ago. Isaac Griffitts was Grant’s Attorney.


 Addressed: To  Mr Wm Franklin  at the Post Office  Philadelphia
Endorsed: July 23 1753  Franklin vs Grant.
